Citation Nr: 0104208	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  97-03 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel




INTRODUCTION

The veteran served on active duty from January 1944 to March 
1946.  He died in April 1996, and his surviving spouse is the 
appellant in the present case.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision of the Department 
of Veterans Affairs (VA) Philadelphia, Pennsylvania, Regional 
Office (RO), which denied a claim of entitlement to service 
connection for the cause of the veteran's death.  It was 
remanded to the RO in September 1999 to secure a VA medical 
opinion, and the case is now back at the Board, for appellate 
review.

In the September 1999 remand, the Board also referred back to 
the RO a claim of entitlement to accrued benefits for an 
issue that had been pending before the Board at the time of 
the veteran's death (a claim of entitlement to service 
connection for residuals of pneumonia).  The claim for 
accrued benefits was denied by the RO in an October 2000 
rating decision, and there is no evidence of record that the 
appellant filed a notice of disagreement with said rating 
decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction, and no further assistance to 
the appellant is warranted at this time, as all reasonable 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate her claim for VA benefits have been 
made.

2.  The veteran died in April 1996, at age 80, of a 
cerebrovascular accident and cardiac arrest.

3.  At the time of his death, the veteran was service-
connected for shell fragment wounds to the right shoulder, 
with scarring and arthritis, rated as 30 percent disabling; 
post concussion syndrome, also rated as 30 percent disabling; 
residuals of shell fragment wounds to the left shoulder, 
rated as 20 percent disabling; tinnitus, rated as 10 percent 
disabling; paralysis of the right ulnar nerve, with 
hypesthesia, also rated as 10 percent disabling; and 
defective hearing and residuals of frozen feet, both rated as 
noncompensable; with a combined schedular rating of 70 
percent.

4.  It is not shown that either of the service-connected 
disabilities, singly, or jointly with any other conditions, 
was the immediate or underlying cause of, or was 
etiologically related to, the veteran's death, or that either 
of the service-connected disabilities contributed, 
substantially or materially, to the veteran's death.


CONCLUSION OF LAW

The death of the veteran was not causally related to service 
or to service-connected disabilities.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations:

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for any disease or 
injury diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

The death of a veteran is to be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran, including, particularly, autopsy reports.  
38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).

Recently-enacted legislation reiterates and clarifies VA's 
well-known duty to assist claimants in the development of 
their claims for VA benefits.  This duty to assist requires 
VA to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate his or her claim 
for VA benefits.  This includes assistance in obtaining the 
claimant's service and VA medical records, records held by 
any Federal department or agency, if adequately identified by 
the claimant, and any other relevant records identified by 
the claimant.  VA's duty to assist a claimant in developing 
his or her claim for VA benefits also requires, in the case 
of claims for disability compensation, that a medical 
examination be provided, or a medical opinion be sought, when 
such an examination or opinion is necessary to make a 
decision on the claim.  Notwithstanding all of the above, 
every claimant has the responsibility to present and support 
his or her claim for VA benefits, but the Secretary shall 
give the benefit of the doubt to the claimant whenever there 
is an approximate balance of positive and negative evidence 
regarding any issue that is material to the determination of 
the matter in question.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5103, 5103A, and 
5107).

The procedural history of this case, the appellant's 
contentions,
and the evidence of record:

A review of the record reveals that the veteran passed away 
in April 1996, at the age of 80, after a 13-day admission at 
the Geisinger Medical Center in Danville, Pennsylvania.  He 
had been brought to the Emergency Room of that medical 
institution after an episode of sudden loss of consciousness, 
with associated slurred speech and left-side body weakness.  
According to the medical records produced during that 
hospitalization, the veteran initially responded well to 
treatment, but more than a week later died of a large right 
frontotemporal cerebrovascular accident (CVA).  A CVA and 
cardiac arrest were thereafter listed as his causes of death 
in the veteran's death certificate.

At the time of his death, the veteran was service-connected 
for shell fragment wounds to the right shoulder, with 
scarring and arthritis, rated as 30 percent disabling; post 
concussion syndrome, also rated as 30 percent disabling; 
residuals of shell fragment wounds to the left shoulder, 
rated as 20 percent disabling; tinnitus, rated as 10 percent 
disabling; paralysis of the right ulnar nerve, with 
hypesthesia, also rated as 10 percent disabling; and 
defective hearing and residuals of frozen feet, both rated as 
noncompensable; with a combined schedular rating of 70 
percent.

Shortly after the veteran's demise, the appellant filed a 
claim for service connection for the cause of the veteran's 
death, claiming that the death of her husband should be 
service-connected.  In particular, she contends that the 
veteran's service-connected disabilities, and the inactivity 
that they engendered, led to the CVA and cardiac arrest that 
caused the veteran's death.  She also contends that the 
veteran had a lung condition due to service that materially 
contributed to the cause of her husband's death.

The RO denied the appellant's claim for service connection 
for the cause of the veteran's death in the June 1996 rating 
decision hereby on appeal, essentially on the basis that the 
evidence in the files failed to establish any relationship 
between the veteran's military service and his death.  As 
noted earlier, the case was remanded by the Board in 
September 1999, for additional development.  In particular, 
the RO was asked to obtain a medical opinion on whether there 
was any causal relationship between:  (a) the head injury 
that the veteran suffered during service (for the residuals 
of which he was service-connected) and the CVA that resulted 
in his death; (b) the veteran's alleged inactivity due to his 
service-connected disabilities and the cause of his death; or 
(c) the cause of the veteran's death and his lung problems.  
Two VA medical opinions addressing these questions were soon 
thereafter obtained and associated with the files, both dated 
in November 1999.

The subscriber of the first of the two November 1999 VA 
medical opinions stated the following:

I have reviewed the entire medical record 
available to me at the Lebanon VA 
Hospital which includes 5 volumes of 
charts as well as the medical record 
available to me as part of his C&P 
evaluation.  I have reviewed medical 
records as far back as 1953.

[The veteran] was injured, receiving 
shrapnel wounds to his scapular area and 
back during World War II.  He was 
involved with a shell explosion resulting 
in bleeding from the ears and nose and 
developed tinnitus at that time.  He also 
had a cold exposure resulting in 
frostbite and pneumonia.  Later in life, 
the veteran developed so-called 
borderline blood sugars, which we now 
know to be truely [sic] diabetic and 
associated with all the complications of 
diabetes.

The veteran's [inservice] concussion did 
not result in significant enough brain 
injury to stop the veteran from working 
as a truck driver and apparently resulted 
mostly in the tinnitus, from which the 
veteran continued to suffer throughout 
his life.  In addition, a note from 1953 
by a Veteran's Administration physician 
notes that although the veteran 
complained of pain around the axillary 
and back area where he had been injured 
by shrapnel and complained of tinnitus, 
he did not complain of any symptoms 
referrable [sic] to the feet and was 
walking well.  Later in life, he 
developed arthritis of the low back and 
the above-mentioned diabetes and began to 
have symptoms of tingling paresthesias in 
the feet.  Because frostbite and cold 
injury-type symptoms may result in 
symptoms which are delayed, he was given 
the "benefit of the doubt" and said to 
have a neuropathy related to frostbite as 
well as to his diabetes.  Although pain 
and paresthesias from neuropathy may 
certainly predispose to deep vein 
thrombophlebitis, he continued to be 
ambulatory.  He developed cardiac 
disease, atrial fibrillation, and 
cerebral vascular disease, and the cause 
of death was a stroke.  The veteran was 
actually taking Coumadin at the time 
which failed to prevent the stroke in 
this case.  The stroke was not 
hemorraghic in type, so that the stroke 
was not caused by the Coumadin given for 
his pulmonary emboli but rather was 
caused, presumeably [sic], by his 
cerebral vascular disease.  It is 
difficult to say that his proximate cause 
of death was related to his service-
connected disabilities, although it is 
possible to say that his neuropathy, 
which may in part have been service-
connected i.e. due to the frostbite, 
contributed to the development of 
pulmonary emboli.  I do not think his 
head injury or shell shock in any way 
contributed to his later CVA. 

The subscriber of the second of the two November 1999 VA 
medical opinions stated at the outset that she had reviewed 
the evidence of record, which revealed a medical history of a 
cholecystectomy in 1982, a ventral hernia repair in 1988, a 
diagnosis of atrial fibrillation in 1990, prostate cancer and 
a pulmonary embolism diagnosed in 1992, and another episode 
of pneumonia on the left base in 1994.  She also indicated 
that the records revealed that the veteran was admitted in 
April 1996 to Geisinger Hospital with sudden loss of 
consciousness, slurred speech, and left hemiplegia, and had 
been found to have total right internal carotid occlusion and 
an early infarct in the right temporal middle cerebral 
distribution.  She observed that the veteran was service-
connected for shell fragment injury in both shoulders, post 
concussion syndrome, tinnitus, paralysis of the right ulnar 
nerve, defective hearing, and residuals of frozen feet.  She 
then offered the following medical opinion:

In answer to the question [of] whether 
CVA, the cause of death, is related to 
his service connected head injury, the 
[veteran] died of CVA which is due to 
vascular occlusive disease (history of 
diabetes and cardiac arrhythmias suggests 
macrovascular disease).  He also had 
carotid occlusion directly causing his 
CVA and death.  I do not see any relation 
at all to his service connected 
disability of post concussion syndrome.

The relation of his alleged inactivity 
secondary to his service connected 
injuries to his death is not shown to be 
present during this review of the chart.  
After [the veteran] left the service, he 
had been working actively.

Relation between his pneumonia in the 
service and pneumoconiosis.  [The 
veteran] had pneumonia of the left lower 
lobe while in France in the service in 
February 1944 and this resolved with 
treatment.  [The veteran] was discharged 
in March 1946.  After discharge, he 
worked in the coal mines until 1965.  In 
1972 coal worker[']s pneumoconiosis was 
diagnosed with x-ray showing occasional 
nodular opacities which are consistent 
with pneumoconiosis ILO particularly 1-P.  
[The veteran] later had two episodes of 
pneumonia in 1994 and during those times 
his x-rays did not note anything about 
nodular opacities, but only the acute 
infiltrate from the pneumonia.  The 
[veteran]'s acute episode of pneumonia in 
1945 has no relation to his 
pneumoconiosis.  His pneumoconiosis was 
due to his 15-years [sic] coal mining 
occupational history.

Question [of] whether there is a relation 
between CVA and his lung problem.  [The 
veteran] died of cerebrovascular accident 
which is not related at all to his [post-
service] pneumoconiosis or episodes of 
pneumonia.

Analysis:

Initially, the Board finds that all evidence necessary for an 
equitable disposition of the matter on appeal has been 
obtained and developed by the agency of original 
jurisdiction, and that no further assistance to the appellant 
is warranted at this time, as all reasonable efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate her claim for VA benefits have been made.

As discussed above, the veteran died from a CVA and cardiac 
arrest, and there is no competent evidence in the files 
showing that either of the service-connected disabilities, 
singly, or jointly with any other conditions, was the 
immediate or underlying cause of, or was etiologically 
related to, the veteran's death, or that either of the 
service-connected disabilities contributed, substantially or 
materially, to the veteran's death.  The only evidence in 
support of the appellant's contentions on appeal consists of 
her own statements to the effect that she believes the the 
service-connected disabilities, together with the inactivity 
that they allegedly engendered, led to the veteran's death.  
These statements cannot be accepted as competent evidence, in 
the absence of proof that the appellant is a medical expert.  
As a lay person, the appellant "can certainly provide an 
eye-witness account of a veteran's visible symptoms," but 
her capability to offer such evidence is "different from the 
capability of a witness to offer evidence that requires 
medical knowledge such as a diagnosis as to the cause of a 
veteran's death."  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Not only is the record devoid of competent evidence 
supporting the appellant's contentions on appeal, but the VA 
medical experts who subscribed the two November 1999 medical 
opinions have expressed their opinions to the effect that 
there is no causal relationship between (a) the veteran's 
inservice head injury and the CVA that resulted in his death; 
(b) the veteran's alleged inactivity due to his service-
connected disabilities and the cause of his death; and (c) 
the veteran's lung problems and the cause of his death.  It 
is noted that, while the subscriber of the first of both 
reports indicated that it was "possible" that the service-
connected neuropathy may have "contributed to the 
development of pulmonary emboli," the subscriber of the 
second report categorically opined that the CVA that caused 
the veteran's death was "not related at all to his 
pneumoconiosis or episodes of pneumonia," and that those 
post-service pulmonary episodes were instead directly related 
to the veteran's 15-year post-service coal mining 
occupational history.

In view of the above findings, the Board concludes that the 
death of the veteran was not causally related to service or 
to his service-connected disabilities.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

